STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                           NO.     2022   KW   0348

VERSUS


MICKEY      TAYLOR                                                                      2022
                                                                        JULY 51



In   Re:         Mickey      Taylor,  applying         for   supervisory      writs,      21st
                 Judicial      District  Court,         Parish     of     Tangipahoa,      No.
                 80, 300.




BEFORE:         McCLENDON,        WELCH,   AND    HESTER,    JJ.


        WRIT    DENIED.


                                                 PMO
                                                 JEW
                                                 CHH




COURT      OF   APPEAL,      FIRST   CIRCUIT


                                       c



                                  L0
        DEPUTY     CLERK     OF   COURT
                 FOR   THE   COURT